Citation Nr: 1803261	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right leg condition.

4. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2012, December 2012, and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

I. Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss.  While in service, the Veteran alleges he was exposed to loud noises, including as a tank pilot, on a daily basis.  See September 2012 Statement In Support of Claim.

The Veteran received a VA audiological examination in June 2012.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears, but concluded that the disability was not related to service.  The VA examiner noted the Veteran had hearing loss at 6000 Hz at entrance and separation.  As such, the examiner concluded the Veteran had a pre-existing disability that was not aggravated by service.  Furthermore, the examiner noted the Veteran did not notice hearing loss until after many years after service.  The Board finds that the VA examination report is inadequate.  

First, the Board notes that the Veteran's MOS is shown to have been Armor Crewman/Tank Driver.  This MOS has a "Highly Probable" rating of noise exposure based on the M21-IMR, Part III, Subpart iv, Chapter 4, Section B.  As such, noise exposure in service is conceded.

The Board additionally acknowledges the Veteran was found to have hearing loss at 6000 Hz at enlistment and separation.  However, hearing loss at 6000 Hz is not considered when determining whether a hearing loss disability exists for VA purposes.  See 38 C.F.R. § 3.385.  For this reason, the Board finds that the presence of hearing loss at 6000 Hz is irrelevant, and the examiner's opinion of such is immaterial.

Finally, in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), the Court of Appeals for Veterans Claims (Court) held that service connection for hearing loss is not precluded where such hearing loss first met VA's definition of disability after service.  In fact, the Court stated that the Veteran could have normal findings at separation and service connection could still be established.  Id. at 159.  Therefore, a new opinion with supporting rationale is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  

Turning to his tinnitus claim, the VA examiner noted the Veteran did not complain of tinnitus until the after service; the same time he noticed the hearing loss.  However, in his October 2017 Board hearing, the Veteran stated that he noticed ringing in his ears during service, but he did not know what to call it at that time.  As such, the Board finds that the VA examination report is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Right Leg Condition

To date, the Veteran has not been afforded an adequate VA examination for his right leg.  

The Veteran underwent a June 2012 VA examination, in which the examiner provided a diagnosis and etiological opinion on the Veteran's left knee.  The examiner did not diagnose or discuss the Veteran's right knee or leg.

In March 2014, the Veteran underwent another VA examination for his knees.  The examiner opined that it is at least as likely as not that the Veteran's current knee condition is a continuation and progression of the problem causing knee swelling documented on the separation physical.  The examiner noted that the injury noted on the separation physical is related to an old high school injury.  The examiner failed to provide a diagnosis for the knee injury.

In April 2014, the March 2014 examiner clarified that his opinion related to the right knee.  However, he did not offer a diagnosis or nexus opinion.

The RO sought clarification in May 2014.  In an addendum opinion, a VA examiner noted the Veteran has a left knee condition, clearly identified on the June 2012 examination.  However, the examiner noted there was no information on the right knee.  The examiner opined that the March 2014 opinion appeared to be discussing the left knee and the April 2014 follow-up appeared to be a typo.  In offering her opinion, the examiner did not provide a diagnosis or nexus opinion.

The Veteran received another examination in August 2016.  Again, no diagnosis or nexus opinion was offered on the right leg.  

Therefore, the Board finds that the current VA examiners' opinions are inadequate and another opinion is warranted.  See Barr, 21 Vet. App. at 311.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and etiology of all pathology pertaining to his right leg prior to readjudicating his appeal.

III. TDIU

The Board finds that appellate review of the issue concerning entitlement to a TDIU must be deferred pending development of the inextricably intertwined remanded issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2. After completing the above development, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his bilateral hearing loss and tinnitus.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The VA examiner is requested to address the following:

Whether the Veteran has current diagnoses of bilateral hearing loss and tinnitus.

State whether it is at least as likely as not (50 percent or greater probability) that the hearing loss disability had its onset in service or is otherwise related to service.

State whether it is at least as likely as not (50 percent or greater probability) that tinnitus had its onset in service or is otherwise related to service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed bilateral hearing loss and tinnitus.  

The examiner must provide a thorough rationale for any opinion provided with citation to relevant evidence found in the claims file.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed right leg condition.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The VA examiner is requested to address the following:

Does the Veteran currently have a disorder involving the right leg, including the right knee?  If so, please state the diagnosis.

State whether it is at least as likely as not (50 percent or greater probability) that a right leg disability had its onset in service or is otherwise related to service.

The examiner must provide a thorough rationale for any opinion provided with citation to relevant evidence found in the claims file.

4. After undertaking any additional development and adjudicating the pending appeals, readjudicate the claims, including TDIU.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




